Citation Nr: 0510166	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-17 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial evaluation for right 
ankle strain, currently rated 20 percent disabling.

2.  Entitlement to an earlier effective prior to November 1, 
2000 for the grant of service connection for right ankle 
strain, based on clear and unmistakable error (CUE) in an 
October 1975 Regional Office decision.  


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In light of the fact that the claim for an increased rating 
for a right ankle disability is on appeal following the 
initial rating assigned for this disability, the issues have 
been characterized as such on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

An increased rating of 20 percent was assigned for a right 
ankle disability in August 2002.  As a 20 percent evaluation 
is not the maximum rating available for this disability, the 
appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).

The RO initially denied a claim of entitlement to a temporary 
total rating based on treatment of a service-connected 
disability in July 2003.  The veteran filed a notice of 
disagreement in August 2003.  The RO granted the claim in 
August 2003.  Therefore, the matter is no longer on appeal 
and is not before the Board at this time.  

The issue of an increased rating for a right ankle disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The October 1975 final RO decision did not contain any kind 
of error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ or that the result would have been 
manifestly different but for the error.  The rating decision 
constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.

CONCLUSION OF LAW

The October 1975 RO rating decision denying service 
connection for a right ankle disability did not contain CUE.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5109A, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105, 20.1403(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that CUE does not exist in the RO's decision of October 
1975.

Essentially, the veteran alleges that the evidence before the 
RO in October 1975 should have resulted in the grant of 
service connection for a right ankle disability.  The veteran 
claims that the correct facts, as they were known at the 
time, were not before the adjudicator.  Specifically, he 
states that information contained in a 1978 medical report 
was sufficient to grant his claim.  He also argues that the 
RO failed to comply with 38 C.F.R. §§ 3.102, 3.159(b).  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  A claim of CUE is 
a collateral attack on a final RO decision.  Smith v. Brown, 
35 F.3d 1516, 1527 (Fed. Cir. 1994).  Previous determinations 
that are final and binding will be accepted as correct in the 
absence of CUE.  Where evidence establishes such an error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision.  In Russell v. Principi, 
3 Vet. App. 310 (1992), the Court propounded a three-pronged 
test to determine whether CUE was present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort that, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id. at 313-14.  
See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  
The Court has also stated that CUE is a type of error in 
which reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a decision), the VA's failure 
to fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See 38 C.F.R. § 20.1403(d).  The Court has also held that 
allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Fugo v. Brown, 
6 Vet. App. 40, 44 (1993).  In addition, the Court has held 
that VA's breach of its duty to assist cannot form a basis 
for a claim of clear and unmistakable error.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to 
assist caused incomplete record but not incorrect record).  
When there is evidence both pro and con on the issue, it is 
impossible for a veteran to succeed in showing that the 
result would have been manifestly different.  Simmons v. 
West, 14 Vet. App. 84, 88 (2000).

There is no evidence that the correct facts, as they were 
known in October 1975 were not before the RO.  As stated, the 
veteran argues that a 1978 medical report was sufficient to 
show entitlement to service connection.  However, as a 1978 
medical report would not have been available in 1975, it is 
reasonable to find that all the correct facts were before the 
RO.  At the time of the promulgation of the October 1975 
decision at issue, the RO had for review the veteran's 
service medical records.  Based on a review of that evidence, 
it was the decision of the RO that residuals of a right ankle 
injury were not found on the last examination of October 
1970.

The legal criteria in effect at the time of the October 1975 
decision, essentially unchanged from that in effect at this 
time, provide that service connection will be granted for 
disability from personal injury suffered or disease incurred 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131. 

Service medical records show that the veteran twisted his 
ankle on a flight deck in October 1969.  He was diagnosed 
with a strain, and x-rays were negative for fractures.  It 
was noted that the veteran had been discharged to light duty.  
The October 1970 separation examination was normal with 
regard to the lower extremities.  

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the October 1975 decision, in light 
of the law and regulations then in effect.  In order to find 
that the October 1975 decision was clearly and unmistakably 
erroneous, however, it must be concluded that the evidence of 
record at the time that decision was rendered was such that 
the only possible conclusion-based on the available evidence 
of record-was that there was only one way to decide the issue 
of service connection for a right ankle disability.  Given 
the recorded findings available to the RO in 1975, it is 
reasonable to conclude that the October 1969 ankle strain was 
acute and transitory and that a chronic disability was not 
shown as the separation examination conducted one year later 
was negative for any right ankle conditions.  Clear and 
unmistakable error requires that error, otherwise 
prejudicial, must appear undebatable.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  

As discussed, the veteran argues that the RO failed to apply 
38 C.F.R. § 3.159(b).  The Board notes that the regulation 
became effective subsequent to 1975, and would not have been 
available for application at the time.  However, with regard 
to any arguments regarding a failure in the duty to assist, 
the Board notes that such failure does not constitute a basis 
for CUE.  See 38 C.F.R. § 20.1403(d).  

Lastly, even though the veteran argues that 38 C.F.R. § 3.102 
was not considered, there is no evidence that the doctrine of 
resolving all doubt in favor of the veteran was not applied 
or was improperly applied at the time of the RO decision in 
question and that doctrine is not currently for application 
in a determination of CUE.  In view of the standard that 
error must be undebatable and about which reasonable minds 
cannot differ, that doctrine can never be applicable in a 
determination of CUE.  Rather, an error either undebatably 
exists or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).

Therefore, the Board finds that the October 1975 RO decision 
was not based on CUE as it represented a reasonable 
application of the known facts to the law then in existence.  
Here, the factual evidence and competent medical opinions of 
record failed to show entitlement to service connection for a 
right ankle disability.  The claim for CUE, therefore, is 
denied.

Given the above decision on CUE, there is no longer a 
question remaining with respect to the issue of entitlement 
to an earlier effective date based on CUE.  Consequently, the 
issue of entitlement to an earlier effective date based on 
CUE in the October 1975 RO decision is moot.

Finally, the Board notes that subsequent to the filing of his 
CUE claim in October 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The Court 
has held that reversal or revision of prior decisions due to 
CUE is not a claim but a collateral attack on a prior 
decision.  Thus, one requesting such reversal or revision is 
not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).


ORDER

The October 1975 decision of the RO to deny service 
connection for right ankle strain did not contain CUE, and 
the appeal is denied.


REMAND

The February 2003 VA examiner did not address the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Subsequently in April 
2003, the veteran underwent surgery for tendon repair of the 
ankle.  Private medical records dated from April 2003 to July 
2004 are of record.  The July 2004 record shows complaints of 
worsening pain in the ankle with activity and prescription of 
a heel wedge with follow-up appointment required.  However, 
follow-up private treatment records are not of record and the 
veteran was not afforded an examination after the surgery.

The duty to assist includes conducting a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Further, there is a question as to the appropriate rating 
criteria in this case.  The veteran's right ankle disability 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262 
(2004).  Diagnostic Code 5010 contemplates arthritis due to 
trauma, and provides for rating the disability as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5262 contemplates impairment of the tibia and 
fibula.  However, the medical records show that the veteran 
suffers from problems with dislocating tendons.  Therefore, 
it is possible to consider applicable codes for muscle 
injuries under 38 C.F.R. § 4.73.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:  

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and severity of his right ankle 
strain.  The examiner should be provided 
the applicable diagnostic codes for ankle 
disabilities under 38 C.F.R. §§ 4.71a, 
4.73.  The examiner should state the 
findings in conformity with the 
applicable criteria presented.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.  

The examiner should determine whether the 
right ankle exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disabilities; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veteran's service-
connected disabilities and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.    

2.  The AMC should adjudicate the claim 
of entitlement to an increased evaluation 
for service-connected right ankle strain 
in light of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and provisions of 
38 C.F.R. §§ 3.321(b), 4.40, 4.45 (2004).  
The AMC/RO should determine whether the 
veteran is rated under all the 
appropriate diagnostic codes for his 
right ankle disorder.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and her 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


